DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/12/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Paroni et al. (US 2004/0257790) in view of Marcori et al. (US 2014/0286031).
With regards to Claim 1, Paroni et al. discloses an illumination device of a motor vehicle (see paragraph 1), comprising: one or more LED units [10] wherein a respective LED unit comprises one or more LEDs (see paragraph 64 and Figure 5); a plate-shaped diffuser [6] (see paragraphs 26, 64, and 65 and Figure 5) having first (comprising the face at a bottom of the diffuser [6] most adjacent LEDs [10], see Figure 5) and second (comprising the face opposing the face most adjacent LEDs [10] and on atop side of diffuser [6], see Figure 5) delimiting faces and an end face (comprising the end of the 
Paroni et al. does not explicitly disclose the light-scattering material is disposed along an entire planar extent.
Marcori et al. teaches the light-scattering material is disposed along an entire planar extent (see paragraphs 11 and 27 and Figure 7; the material including bubbles or cavities [32] forming an opalescent material and thereby substantially being a light-scattering material is disposed along an entire planar extent of diffuser [24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate-shaped diffuser of Paroni et al. to include the light-scattering material is disposed along an entire planar extent as taught by Marcori et al. One would have been motivated to do so in order to diffuse light from the volume and not the surface of the diffuser, giving the illuminated material a fuller, more uniform and more transparent appearance (see Marcori et al. paragraph 11).

With regards to Claim 5, Paroni et al. and Marcori et al. disclose the illumination device as discussed in Claim 1 above.
Paroni et al. further discloses the diffuser [6] has a further end face [9] (see paragraph 63) which is arranged at an end of the diffuser [6] that is distant from the light emergence face (see Figure 5), and the LED unit or LED units are arranged adjacent to the further end face [9] (see paragraph 63 and Figure 5).

With regards to Claim 7, Paroni et al. and Marcori et al. disclose the illumination device as discussed in Claim 1 above.
Paroni et al. further discloses the diffuser [6] is configured as a strip (see Figure 2) and the light emergence face is a longitudinal edge of the strip (see Figures 2 and 5), and the one or more LED units is a plurality of LED units (see paragraph 64) that are arranged next to one another in a direction of the longitudinal edge of the strip (see paragraph 64 and Figures 2 and 5).

With regards to Claims 8 and 9, Paroni et al. and Marcori et al. disclose the illumination device as discussed in Claim 7 above.
Paroni et al. does not explicitly disclose a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units. However, Paroni et al. does disclose the LED units are arranged side-by-side and spaced apart (see Paroni et al. paragraphs 27, 63, and 64 and Figure 3) and that the light output from the diffuser is such that sequential turning on of the row of adjacent LED units creates a small luminous area/zone that displaces/moves along the front side in a direction parallel to the ground based on the spacing of the LED units and dimensions of the diffuser [6] (see Paroni etal. paragraphs 52, 53, 55, and 64). Therefore, one of ordinary skill in the art would be able to form the illumination device of Paroni et al. such that a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units in order to provide a size of a luminous area/zone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the strip of the diffuser and spacings between adjacent LED units of Paroni et al. to include a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units. One would have been motivated to do so in order to provide a size of a luminous area/zone during sequential turning-on of the LED units (see Paroni et al. paragraphs 52-55 and 64).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paroni et al. (US 2004/0257790) as modified by Marcori et al. (US 2014/0286031), further in view of Ichikawa et al. (US 2015/0036371).
With regards to Claim 10, Paroni et al. and Marcori et al. disclose the illumination device as discussed in Claim 1 above.
Paroni et al. further discloses an optical reflector is arranged at least in a region which lies opposite the LED unit or LED units (see paragraphs 63 and 64 and Figure 5).
Paroni et al. does not explicitly disclose the optical reflector is arranged at the second delimiting face of the diffuser.
Ichikawa et al. teaches an optical reflector [76,52A] is arranged at the second delimiting face of the diffuser [52] (see paragraphs 45, 64, and 66 and Figure 3A), at least in a region which lies opposite the LED unit [50] or LED units (see Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser of Paroni et al. to include an optical reflector is arranged at the second delimiting face of the diffuser, at least in a region which lies opposite the LED unit or LED units as taught by Ichikawa et al. One would have been motivated to do so in order to provide such optical reflector closer to the LED unit or LED units for directing a light towards the light emergence face (see Ichikawa et al. paragraph 66).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paroni et al. (US 2004/0257790) as modified by Marcori et al. (US 2014/0286031), further in view of Geyer (EP 2816276; please see the translation attached to the Office Action mailed 5/17/2019 for reference to paragraphs).
With regards to Claim 13, Paroni et al. and Marcori et al. disclose the illumination device as discussed in Claim 1 above.
Paroni et al. does not explicitly disclose the LED unit or LED units are arranged on a heatsink.
Geyer teaches the LED unit or LED units [40] (see paragraph 26 and Figure 2) are arranged on a heatsink [14] (see paragraph 27 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination device of Paroni et al. to include the LED unit or LED units are arranged on a heatsink as taught by Geyer. One would have been motivated to do so in order to dissipate heat from the light sources of the illumination device. 

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that the light-guide plate [6] made of light-conducting material of Paroni is not a plate-shaped diffuser as claimed by the applicant because a light guide is not a diffuser, and does not have a light-scattering material between the first and second delimiting faces and end face of the light guide, and that since Paroni discloses a light guide made of light-conducting material with a light-scattering material on the front side edge and there would be no reason to modify the light guide of Paroni to have a light scattering material between the first and second delimiting faces and the end face of the light guide and disposed along an entire planar extent of the light-guide, the examiner first directs the applicant to the attached reference “Diffuser - Definition of Diffuser by Merriam-Webster”, which defines a diffuser as “one that diffuses such as (a) a device (such as a reflector) for distributing the light of a lamp evenly, (b) a screen (as of cloth or frosted glass) for softening light (as in photography)”.  In the invention of Paroni et al., object [6] is a light-guide plate made of light-conducting material (see Paroni et al. paragraph 26), and a linear-extending light source [8] is located and structured so as to direct the emitted light through the face of the plate [6] towards the inside of the plate [6] at rear side edge [9], which is so shaped as to deflect/reflect the incident light towards the front side edge [7], allowing light to travel within the body of light-guide plate [6] by exploiting the same physical principles that govern propagation of light within optical-fibre cables (see Paroni et al. paragraph 63).  Furthermore, as seen in Figure 5 of Paroni et al., propagation of light within the plate [6] as incident light reflecting off surface [9] and a ray incident on surface [9] nearer the light source [8] is reflected at an angle towards a lower surface of the plate [6], while a ray of light reflected at an part of the surface [9] further from the light source [8] is reflected at an angle directed toward an upper surface of the plate [6].  Following the physical principles that govern propagation of light within an optical fiber cable, the rays will continue to be internally reflected within the plate [6] until exiting such plate.  Furthermore, the portion [14] of the plate [6] acts to eliminate or minimize the effects of concentration of light typical of point-like light sources [8] (see Paroni et al. paragraph 55), which may be formed by lenticular projections or by embossing, frosting, or grinding the front side edge [7] of the plate [6] or by applying a layer of opalescent material on the front side edge [7] of the plate [6] (see Paroni et al. paragraph 65).  Therefore, the plate [6] of Paroni et al. substantially acts as a diffuser by diffusing the light through reflections and through the layer [14].  While Paroni et al. does not explicitly disclose such light scattering material being disposed along the entire planar extent of the plate [6], Marcori et al. teaches a light scattering material disposed along an entire planar extent of the diffuser [24] (see Marcori et al. paragraphs 11 and 27 and Figure 7).  One of ordinary skill in the art would be able to modify the invention of Paroni et al. with the teachings of Marcori et al. in order to allow the diffuser to have a fuller, more uniform and more transparent appearance (see Marcori et al. paragraph 11).  Should the applicant intend the present invention to include a plate-shaped diffuser having structure and characteristics beyond the disclosure and teachings of the prior art, such characteristics and structure should be included in the language of the independent claim.
With regards to the applicant’s argument that it would be improper to modify Paroni to result in Paroni’s light guide plate [6] being a plate-shaped diffuser because in the prior Office Action Response to Arguments section, the examiner acknowledged that the light guide of Geyer was not being modified to transform the light guide into a plate-shaped diffuser, it is unclear as to what such argument intends since the Geyer reference is not utilized in the present Office Action to teach a plate-shaped diffuser as recited in Claim 1 nor relied upon in the prior Office Action to teach a plate-shaped diffuser as recited in Claim 1, and as discussed above, the plate [6] of Paroni et al. is not being modified to be a plate-shaped diffuser.  Please see the above discussions with regards to the teachings of Paroni et al. regarding the element [6] being a plate-shaped diffuser.
With regards to the applicant’s arguments that the applicant’s invention solves a problem with plate-shaped diffusers of the prior art, while Paroni and Geyer disclose the different structure of a light guide and do not disclose a plate-shaped diffuser that has the problem of the prior art discussed by the applicant, the examiner notes that the Specification identifies plate-shaped diffusers made of light scattering materials with light from LED units passing through the diffuser in the thickness direction being known in the art, but that care must be taken such that a sufficient distance is maintained between the diffuser and the LED units to avoid individual light spots of the LED units being visible, and therefore the present invention is directed to developing an illumination device with small dimensions including the LED units abutting against the first delimiting face (see, e.g., Specification paragraphs 5, 6, and 9).  The invention of Paroni et al. is disclosed as addressing a need for a uniform light output from LED-based lighting devices in vehicles (see Paroni et al. paragraph 7) and as including a plate-shaped diffuser at least including a light-scattering material with light from LED units passing through the diffuser in the thickness direction (see, e.g. Paroni et al. Figure 5 and the above discussions of the disclosure of Paroni et al.), and avoiding individual light spots of the LED units being visible due to the arrangement of the LEDs abutting the delimiting face and the formation of the plate [6] (see Paroni et al. paragraphs 64 and 65).  Should the applicant determine that features of the present invention utilized in addressing the problems identified by the Specification are substantially different from and nonobvious over at least the Paroni et al. reference, language defining such features should be included in the independent claim.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875